THEATTORNEYGENE-
                            OF 7JYExAs
                                 AUSTIN~~.~XAS

  W’ILL    WILSON
A1TORNEY      GENERAL              July 20,   1961


     Honorable J. M. Falkner              Opinion No. WW-1095
     Commissioner
     Department of Banking                Ra:    Whether the Position Classifica-
     Austin, Texas                               tion Act of 1961 is applicable to
                                                 the Finance Commission, the
                                                 BankingsDepartment, or the Sav-
     Dear Mr.    Falkner:                        ings and Loan Department.

             In your letter of June 1, 1961, you request the opinion of this
     office as to whether the Finance Commission and the Banking and Sav-
     ings and Loan’Departments are to be governed by the Position Classi-
     fication Act of 1961 ,(Acts 1961, 57th Leg. I p* 238, ch. 123), adopted
     April 26, 1961, to become effective September 1, 1961.

              Section 2 of said Act reads in part as follows:

                      “Sec. 2, All regular, full-time salaried employ-
              ments within the departments and agencies of the State
              specified in Article III, . . . of the bianniel Appropiia-
              tions Act, shall conform with the Position Classification
              ~Plan hereinafter described and with the salary rates and
              provisions of the applicable Appropriations Act commen-
              cing with the effective date of this Act, with the exceptions
              and deferments hereafter provided in this Section.

                      “Effective January 1, 1962, all regular, fullutime
              salaried employments in executive or administrative agen-
              cies of the State, regardless of whether their funds are
              kept inside or outside the State Treasury, shall also con-
              form with the Position Classification Plan hereinafter
              described and with the salary rates and provisions of the
              General Appropriations Act with the axcsptiona hereinafter
              provided in this Section.




                      YSpecifically excepted from the Position Clarsifica-
              tion Plan hereinafter described are . . , such other positions
Hon. J. M. Falkner,    page 2   (WW-1095)




       in the State Government as have heretofore been or as may
       hereafter be excluded from such Position Classification
       Plan . . . by direction of the Legislature. “‘(Emphasis sup-
       plied)

        The question to be resolved is whether these Departments have
been excluded from the Position Classification Plan by direction of the
Legislature.

       Article 342-112,  V.C.S.,   (T exas Banking Code of 1943), has,
since 1951, read in part as follows:

               II. . . Fees, penalties and revenues collected by the
       Banking Department from every source whatsoever shall be
       retained and, held by said Department, and no part of such
       fees, penalties and revenues shall ever be paid into the
       General Revenue Fund of this State. All expenses incurred
       by the Banking Department shall be paid only from such fees,
       penalties and revenues, and no such expense shall ever be a
       charge against the funds of this State. The Finance Commis-
       sion shall adopt, and from time to time amend, budgets
       which shall direct the purposes, and prescribe the amounts,
       for which the fees, pskna]Ltiesand revenues of the Banking
       Department shall be expended; . . *‘I

        Article 342-205,   V. C. S. ) relating to the savings and loan func-
tions of the Finance Commission, was amended during the 57th Legisla-
ture by H. B. 91 (Acts 1961, p. 393, ch. 198), which creates a Savings
and Loan Department operating in essentially the same manner as the
Banking Department.      This amendment was passed May 11, 1961, to
become effective September 1, 1961. Subsections (b) and (b) of Section
2 of the amendmg act read in part as follows:

               “(bj . . . The Deputy Savings and Loan Commissioner,
       the Savings and Loan Examiners and all other officers and
       employees of the Savings and Loan Department shall receive
       such comgensa~tion as is fixed by the Finance Commission
       which shall be paid from funds of the Savings and Loan De-
       partment. ”

               “(h) . . *All expenses incurred by the Savings and
        Loan’DepartmenU sbaSPbe paid only from such fees, penalties,
        charges and revenues, and no such expense shall ever be a
Horn J. I& Falkner,   page 3   (WW-1095)




       charge against the funds of this State or the funds of the
       Banking Department.    The Finance Commission shall adopt,
       and from time to time amend, budgets which shall direct
       the purposes, and prescribe the amounts, for which the
       fees, penalties, charges and revenues of the Savings and
       Loan Department shall be expended: . . . It

        The primary obje&ive sought in.construing an act to determine its
proper meaning is the ascertainment of the legislative intent; and, as
stated in 39 Texas Jurisprudence, at page 172:

                “An important rule to be observed in statutory inter-
       pretation is that an act should be given a fair, ratio-l,
       reasonable and sensible construction, considering its lan-
       guage and subject matter, and with a view to accomplishing
       the legislative intent and purpose.   In other words, construc-
       tion should comport with common sense and justice, and
       irrational conclusions or deductions should be avoided. ”

         We are of the opinion that the Legislature considered that tlae Finance
Commiss,ion and the Banking Department had been previously excluded from
the Position Classification Plan under the language of Ar~ticle 342-112,
quoted above, and that the enactment of H. B. 91, containing specific lan-
guage directing that all personnel affiliated with the new Savings and Loan
Department are to be compensated~from funds of the Saving8 and LoasiDe-
partment in amounts fixed by the Finance Commission,      is further evidence
of the legislative intention to exempt these Departments from the Position
Classification Plan. To decide otherwise would be to say that the Legisla-
ture approved the Position Classification Plan on April 26, 1961, and two
weeks later approved and included meaningless provisions relating to
salary disbursements in the amendment to tbn Banking Code.

               “The rule that statutes in parimateria  will be con-
       stnued together applies with peculiar force to acts passed at
       the same session of the Legislature, and with even greater
       force to acts passed at the same time. It is presumed that
       contemporaneous statutes are actuated by the same policy
       and imbued by the same spirit.    Accordingly they will be
       read together, each in the light of the other, as though they
       were embraced in one act or were supplementary to each
       other.

               “The several acts will be harmonized and each will
Hon. J. h& Fallmer,    page 4    (WW-1095)




         be upheld and given effect unless their provisions are
         absolutely repugnant. ” 39 Tex. Jur. 258, Statutes,
         § 137.

                                SUMMARY

                 The Position Classification Plan, established by
         the Position Classification Act of 1961, does not apply
         to the Finance Commission and the Banking and Savings
         and Loan Departments.

                                    Yours very truly,

                                    WILL WILSON
                                    Attorney General of Texas



                                    BY
                                      Dudley D. @Calla
DDM/pe                                Assistant Atiorney General

APPROVED:

OPINION, COMMITTEE:

Morgan Nesbitt, Chairman
Elmer McVey
John Reeves
Milton Richardson

REVIEWED FOR THE ATTORNEY            GENERAL
BY:      Houghton Brownlee